DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 13-25 are currently pending. Applicant has elected claims 13-21 in the response filed on 04/22/2022. Claims 22-25 have been withdrawn as being drawn to non-elected inventions. Claims 13-21 are currently under examination. This office action is the first office action on the merits of the claims. 
                                                                         Election/Restrictions
3.	Applicant’s election of Group I claims 13-21 in the reply filed on 04/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning Claims 17 and 19 the claims indicate that the thiol compound is “obtainable” which renders the claim indefinite as it is not clear what the boundaries of the compound is as there is no indication of what the boundary of the structure of the compound or how it is obtained as there is no indication that the compound is obtained in this was or has the structure indicated by the method only that the compound is obtainable by a particular method which does not indicate what the full boundaries of the compound structure are.  
Concerning Claim 18 the claim recites “a thioether comprising two or more thiol group with at least one di- or polyisocyanate” which renders the claim indefinite as it is not clear if this is an indication of a compound formed by reacting the thioether with at least one di or polyisocyanate or if this is an indication that the thiol compound is also a di- or polyisocyanate. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 13, 15, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moyer (US 4, 039, 723).
Concerning claim 13, 15, 21 Moyer teaches a compound having a structure of (column 4 lines 25-40)

    PNG
    media_image1.png
    125
    294
    media_image1.png
    Greyscale


 Which includes a unsubstituted C12 alkyl group which is attached to an ester functional group and which is indicated to provide improved slip properties (column 4 lines 39-45) thereby indicating that the compound is a separating agent as improving the slip properties would allow for the composition to more easily be separated from other components. 
The separating agent is indicated to be used in a composition which comprises 48.8 parts of diallylphthalate (which is a compound having two carbon carbon double bonds) 48.8 parts of Pentaerythritol tetrakis beta (mercaptopropionate) (which is a polythiol compound which is a mercapto ester having four ester groups and four thiol groups ), 10 parts of the above indicated compound which is a separating agent, 2 parts of benzophenone and 0.4 parts of antioxidant and thermal stabilizers for a total of 100 parts (column 13 Lines 50-65 Example 4 formulation A) and as such th indicated parts by weight correspond to the wt%. As such the formulation indicated by Moyer would teach the claimed lacquer composition as the formulation of Moyer would be capable of being used to form a lacquer. 

6.	Claims 13-15 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai ( US 2015/0099858 A1) .
Concerning claim 13-15, 20-21 Cai teaches a composition which is made from a  53.79 g of vinyl sulfone capped polythioether adduct paragraphs 0262 and 0257), which would be a compound having a two or more carbon carbon double bonds as the composition is indicated to include a compound  having at least two Michael acceptor groups such as the capping vinyl sulfone groups (paragraphs 0188 0171-0173 0047, and 71) , 53.27 g of thiol terminated polythioether polymer which would have at least 2 thiol groups  (paragraphs 0262 and 0258), 7.28 grams of silica and 13.45g of a encapsulated amine compound (paragrphs 0256 and 0262). The 13.45 g of the encapsulated compound would include 0.6725 g of isophorone diamine and 12.7775 of Intelimer 13-1 polymer (as the encapsulated compound is 0.5 grams of the diamine and 9.5 grams of the other component) (paragraph 0256 and 0262). The isophorone diamine corresponds to a C10 cyclo alkyl radical that that is bonded to amine functional groups, is an alkyl primary amine and would be considered to be the claimed separating agent. The composition has a total amount of 127.79 grams in it which corresponds to approximately 42.1 wt% of the vinyl sulfone capped polythioether adduct which include two or more carbon carbon double bonds, 41.7 wt% of the thiol terminated polythioether polymer having at least two thiol groups, 0.53 wt% of the isophorone diamine which is the indicated separating agent, and 5.7 wt% of silica filler. 
The indication of “the alkyl radical is unsubstituted or fluorine substituted and the alkyl radical is bonded to a functional group” is given its broadest reasonable interpretation that the alkyl radical is capable of being bonded to multiple instances of a functional group and as such the isophorone radical of the disophorone diamine corresponds to the claimed unsubstituted alkyl radical.
This gives each of the claimed amounts of the claimed components the composition of Cai would be the claimed lacquer composition as it would be capable of forming a lacquer. 

7.	Claims 13, 15-17, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weippert (DE 102012210185 A1 ; citations refer to the machine translation provided on 02/22/2022 unless otherwise stated) as is evidenced by Fujii (US 5,908,876).
Concerning claim 13, 17 Weippert teaches a composition comprising 100 parts of a prepolymer which is made from MPMP  (trimethylolpropane tris(3-mercaptopropionate)) and NBDI, 40 parts of triallyl tirazine trione, 2 parts of mercaptopropyl timethoxysialne , 1 part of 2,6-di tertbutyl-4-methylphenol and 3 parts of Irgacure 1173 (paragraph 0039 pg 15 lines 579-598). 
Fujii provides evidence that NBDI is an abbreviation for Norbornene diisocyanate (column 5 lines 50-56). 
The indication of the prepolymer indicates that 100 parts of TPMP and 26 parts of NBDI are used to make the prepolymer (paragraph 0039 pg 15 lines 579-598). Trimethylolpropane tris(3-mercaptopropionate)) has a molecular weight of 398.56 mol and norbornene diisocyanate has a molecular weight of 178.19 g/mol which indicates that in the prepolymer  0.2509 mol of TPMP is used to 0.1459 mols of the diisocyanate. This indicates that the prepolymer would have over two thiol groups per compound as the thiol Trimethylolpropane tris(3-mercaptopropionate)) includes three thiol groups to the two isocyanate groups present on NBDI and is the thiol compound is present in a larger molar amount indicating that there would be left over thiol groups after all of the isocyanate groups react with the thiol groups, which would result in two or more free thiol groups. Trimethylolpropane tris(3-mercaptopropionate)) is a mercapto ester having three ester groups and three thiol groups and a prepolymerization with a diisocyanate such as NBDI would result in a oligomeric thiourethane. 
The 2,6-di tertbutyl-4-methylphenol compound has two C4 alkyl radicals  which are bonded to a phenol functional group and as such would have the same structure as the claimed separating agent and so corresponds to the claimed separating agent. 
As such given that the composition includes 146 parts by weight the prepolymer which is a thiol compound having two or more thiol groups is present in an amount of 68.49 wt%, the triallyl triazine trione which is a compound having two or more carbon carbon double bonds is presnt in an amount of 27.40 wt% and the 2,6-di tertbutyl-4-methylphenol which corresponds to the separating compound is present in an amount of 0.68 wt%. All of these values are within the claimed ranges and as such the composition of Weippert corresponds to the claimed lacquer composition as the composition would be capable of being used to make a lacquer. 
Concerning claim 15 the thiol compound of Weippert is indicated to be a prepolymer of trimethylolpropane tris(3-mercaptopropionate) and NBDI (paragraph 0039 pg 15 lines 579-598). Trimethylolpropane tris(3-mercaptopropionate) is a mercatpo ester having two or more ester gourp sand two or more thiol group. Since this thiol compound is reacted with a smaller amount of a diisocyanate compound the final prepolymer would have two or more thiol groups and multiple ester groups the ester groups of the trimethylolpropane tris(3-mercaptopropionate) would not be altered by the prepolymerization with the diisocyanate. As such the prepolymer would be a mercapto ester having two or more ester groups and two or more thiol groups. 
Concerning claim 16 Weippert indicates as is indiated above that the composition includes triallyl-s-tirazine trione (paragraph 0039 pg 15 lines 579-598). This compound corresponds to the claimed compound of 1,3,5-triallyl-1,3,5-triazine-2,4,6 trione. 
Concerning claim 21 Weippert teaches the compound of 2,6-di tertbutyl-4-methylphenol which corresponds to the claimed separating agent as is indicated above. This compound includes 2 terbutyl alkyl radicals having a total of 8 carbon atoms thereby teaches the claimed separating agent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 13-15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 5,908,876) in view of Medina (US 2015/0165653 A1).
Concerning claim 13, 14 Fuji teaches a resin composition which comprises a10-50 wt% of a component A which is a thiourethane prepolymer compound prepared by reacting a polythiol compound having at least 3 functional group and an intramolecular sulfide bond with a  polyisocyanate compound in a molar ratio of SH to NCO ranging from 3.0 to 7.0, and 35-70 wt%  component B which includes a least one (meth)acrylate compound having at least 2 functional groups  (column 4 lines 5-25 and column 5 lines 5-20). 
Given the ratio the thiol groups to the NCO group the thiourethane prepolymer would have at least two free thiol groups as the polymer would be terminated with thiol groups because of the larger amount of thiol to isocyanate and therefore correspond to the claimed compound A. The amount of 10-50 wt% is an overlapping range with the claimed range of from 20-79.9 wt%. 
The compound B is indicated to include multiple (meth)acrylate agorups ( column 6 liens 45-63 and column 7 lines 1-25) each of which would include a carbon carbon double bond and therefor would fit the claimed structure B. The amount of 35-70 wt% which is idnaited to preferably be 15 to 35 wt % (column 7 liens 35-45) by  Fujii would be within the claimed range of from 20-79.9 wt%. 
Fujii further teaches that the optical resin composition can include various additives such as mold releasing agents (column 7 lines 45-50) which would be another name for a separating agent. 
Fujii does not specifically indicate the structure or amount of these mold releasing agents but the only examples which use mold releasing agents use dioctyl phosphate as the mold releasing agent (column 13 lines 20-22 and column 14 lines 5-10), which is a dialkyl phosphate  and would be considered to be a separating agent as a mold releasing agent would aid in separating the cured product from a mold. 
Medina is drawn ta method of producing optical lenses (Abstract) which can include thiol ene reactions  (paragraph 0078) and teaches that when a mold releasing agent is used as an internal mold release agent is can be present in an amount of preferably from 0.1 to 5 % by weight of the  entire composition (paragraph 0121). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the dioctyl phosphate internal mold release agent of Fujii in the composition of Fujii in the claimed amount as is indicated by Medina because Fujii teaches that mold releasing agents can be used int eh composition, and that dioctyl phosphate is an internal mold releasing agent and Medina teaches known useful amounts of an internal mold releasing agent, which would result in the claimed structure and amount of the separating agent. 
It also would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the thiol compound to give the claimed composition because Fujii teaches an overlapping range with the claimed range, which would result in the claimed lacquer composition as the composition of Fujii in view of Medina would be capable of being used as a lacquer. 
Concerning claim 15 and 18 Fujii teaches that the compound A which is a thiourethane prepolymer compound prepared by reacting a polythiol compound having at least 3 functional groups and an intramolecular sulfide bond with a polyisocyanate compound  preferably uses a thiol compound having a structure of (column 4 lines 10-40). 

    PNG
    media_image2.png
    197
    288
    media_image2.png
    Greyscale

Each of which is a thioether compound having two or more thiol groups, and the thioether group would not be destroyed by reacting with isocyanates. As such when these compounds are reacted with the polyisocyanate compound in a ratio of SH to NCO ranging form 3.0 to 7.0 this would result in a thiourethane compound which is also a thioether and which includes two or more free thiol groups. 
Concerning claim 21 Fujii further teaches the use dioctyl phosphate as the mold releasing agent (column 13 lines 20-22 and column 14 lines 5-10), has a total of 16 carbon atoms in the alkyl radicals and so  corresponds to the claimed separating agent. 
Allowable Subject Matter
9.	Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach or fairly suggest the thi8o compound is an oligomeric thiourethane which is obtained by reacting at least one merapto ester having two or more ester groups and a thioether containing two or more thiol groups with at least one di or polyisocyanate.
                                                                                      Conclusion
10.	Claims 13-21 are rejected. Claim 19 is allowable over the prior art of record but is rejected over 112 issues. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763